Per Curiam.

The uncontradicted proof shows that the sketches were delivered to the defendants for examination with a view of obtaining from them orders for work, and that when the plaintiff rendered them a hill containing an item of charge therefor, they returned the sketches and the foimer then “ crossed out ” such item from the hill. Under these circumstances, a recovery for work, labor and services rendered and materials furnished cannot be sustained.
The plaintiff contends, however, that the sketches were returned in such a mutilated condition that they are practically valueless.
Even conceding this to be so, damages upon that theory cannot be recovered in the action as now framed.
The judgment must, therefore, he reversed, and a new trial ordered, with costs to the' appellants to abide the event.
Present: Beekmak, P. J., Giegebicii and O’Gobmak, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.